DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 6, 10, 12 are original.
Claim 3 is currently amended.
Claims 4-5, 7-9, 11, 13-14 are previously presented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
3, which depends from claim 1, casting blades will include a tip, and changing a height of the blade will change the height of the tip of the blade.  Therefore, claim 3 fails to meaningfully further limit the claim from which it depends and a rejection under 35 U.S.C. 112(d) is appropriate.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kondo (US 2007/0234582).

Regarding claim 1, Seymour discloses a method to cast a sheet of material containing alkaloids (the tobacco material of Seymour – see title – is interpreted as containing alkaloids, compounds with at least one nitrogen atom); the method comprising:
Providing a container having an aperture (see top loader 104 of col. 5, ll. 33);
Providing a casting blade (see casting blade 404 of col. 6, ll. 7);
Providing a movable support running below the aperture of the container (see stainless steel belt 102 of col. 4, ll. 4-8);
Filling the container with slurry (see claim 1, “initiating a placement of top load tobacco onto said base sheet”);
Casting the sheet of tobacco material containing alkaloids material by means of the casting blade onto the movable support (see claim 12).
However, Seymour does not disclose:
“Sensing variations in a height of the movable support, wherein sensing variations in the height of the movable support includes positioning a sensing surface in contact to the movable support”.
Seymour does not disclose a means to determine the movement of the conveyor/endless belt/movable support.
In the same field of endeavor of measuring the thickness of cast sheets (See title, abs), Kondo discloses: sensing variations in the height of a movable support (see contactors 22a, 22b of claim 17), wherein sensing variations in the height of the movable support includes positioning a sensing surface in contact to the movable support (see Fig. 2).
To add the sensor-movable support arrangement of Kondo to the cast sheet detection method of Seymour would have been the selection of a known design for its intended uses and 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the contact-type sensor for determination of sheet thickness of Kondo to the tobacco cast sheet thickness determination method of Seymour to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and allowed for the determination of the thickness of the cast-sheet, which was desirable in Seymour.

Regarding claims 2, the selecting of the height of the casting blade with respect to a reference plane is interpreted as a contingent limitation because the height of the casting blade need not be changed if such variations in the height of the movable support are not present.  See MPEP 2111.04 regarding the optional nature of contingent limitations.

Regarding claim 3, the combination Seymour/Kondo renders obvious: wherein the casting blade includes a tip (all blades necessarily have a beginning, an end and a tip); and wherein changing the height of the casting blade/selecting a height of the casting blade includes changing a height of the tip of the casting blade.  The blade/tip of Seymour / Kondo is adjustable in the z-axis and therefore reads on adjustment of the height of the tip of the blade.

Regarding claim 4, the combination Seymour/Kondo renders obvious: including positioning two sensing surfaces (see contactors 22a, 22b of claim 17) on the movable support (belt when bodily incorporated) at two opposite lateral sides of the cast sheet.  The modification that is being made is to add the sensors one below the moving belt/conveyor and one above the cast sheet.

Regarding claim 5, the combination Seymour/Kondo renders obvious: translating the movable support (see belt/conveyor of Seymour) below the aperture (see Fig. 3 – drive rollers 300) by means of a roller (taken not to invoke 35 U.S.C. 112(f) because the corresponding structure, materials and acts are present in the claim and the rebuttable presumption has NOT been overcome that 112(f) is NOT invoked).

Regarding claim 7, the combination Seymour/Kondo renders obvious: wherein changing the tip of the casting blade (contingent limitation – satisfied – see subtractor circuits 400, 402 of Seymour). 

Regarding claim 8, the combination Seymour/Kondo renders obvious: delaying the step of changing the height of the tip of the casting blade with respect to the step of sensing variations in height of the movable support (see real-time feedback control of Seymour).  That the feed-back is in real-time indicates that there is necessarily a delay in the control-algorithm, even a fraction of a second between sensed inputs and controlled outputs.

 Regarding claim 9, the combination Seymour/Kondo renders obvious: wherein positioning a sensing support surface in contact with the movable support includes positioning a sensing support surface (see sensing surfaces of 22a, b of Kondo) downstream (interpreted as after the deposition from the casting box/ as the movable support moves away from the casting box).

Regarding claim 11, the combination Seymour/Kondo recognizes that there is an urging force (see [0025]) for the sensed surface onto the movable support (bodily incorporated from Seymour).

Regarding claim 12: combination Seymour/Kondo renders obvious: wherein varying the value of the force depending on the desired sensitivity.
 That the sensitivity corresponds to the urging force, an art-recognized variable for modification (see Kondo [0025]), would have yielded predictable results to one of ordinary skill in the art before the effective filing date and would have increased sensitivity as the urging force is increased, whose optimization was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the urging force of Kondo in the casting tobacco method of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it yielded predictable results to one of ordinary skill in the art before the effective filing date with the sensitivity increasing as the urging force is increased, which was desirable in Seymour.

Regarding claim 13, the combination Seymour/Kondo renders obvious: drying the cast sheet (see dryer 106 of Seymour).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kondo (US 2007/0234582), and Kritchman (US 2005/0104241).

Regarding claim 6, the combination Seymour/Kondo does not disclose: wherein providing the casting blade adjacent to the container includes providing the casting blade with a tip forming an angle comprised between 5-10 degrees with a top most point of the roller. 
In the same field of endeavor of sheet casting as Seymour and reasonably pertinent to the problem Applicant was trying to solve regarding rolling layers (see title, abs), Kritchman discloses: an angle between a blade/knife and a roller of 5-40 degrees (See [0071]).

To add the knife blade angle of Kritchman to the tobacco sheet casting method of Seymour would have had the benefit that it scraped/cut the material passing by the blade at a certain angle, which was the selection of a known design for its intended uses which lowered product costs and improved product quality ([0004]), which was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the knife/blade angle of Kritchman and to optimize it in the method of sheet casting tobacco of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of product quality and lowering of production costs, which were desirable in Seymour.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kondo (US 2007/0234582), and Bashir (WO 2013/087200).

Regarding claim 14, the combination Seymour/Kondo does not disclose: rolling the cast sheet onto a bobbin.
In the same field of endeavor of cast sheet processing (see title, abs) as Seymour, Bashir discloses: wherein rolling the cast sheet into a bobbin (see wind-up station 7).
Bashir had the benefit that it was the selection of a known design for its intended uses and allowed for the ready/compact storage of the cast film, which was desirable in Seymour.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to roll the cast sheet into a bobbin as in Bashir in the tobacco sheet casting method of Seymour to arrive at the .

Allowable Subject Matter

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the combination Seymour/Kondo disclose: wherein positioning a sensing support downstream of the casting blade includes positioning the sensing support surface at an angle comprised between about 15-30 degrees with the top most point of the roller.  The sensing support of Kondo is interpreted as hemispherical which makes an angle of 90 degrees with the top most point of the roller.
The claimed configuration regarding the angle between the sensing support and the casting blade of the sensing support would not have been the result of routine experimentation by one of ordinary skill in the art before the effective filing date or a mere rearrangement of essential working parts.  Modification of such a variable was not art-recognized nor would have yielded predictable results to one of ordinary skill in the art.  
Therefore, claim 10 is deemed allowable.

Response to Arguments

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 

Argument:  Applicant argues that the amendments to claim 3 overcome the rejection under 35 U.S.C. 112(b) to the claimed subject matter.  Remarks pp. 5.

This is not found persuasive because the Applicant’s clarification/amendment to dependent claim 3 has introduced a rejection under 35 U.S.C. 112(d) for failure to meaningfully further limit.

Argument:  Applicant argues that the rejection of claims 1-5, 7-13 are not under prima facie case of obviousness because the rejection does not recite the steps of the method of Seymour / Kondo do not read on/disclose/render obvious the step of “sensing variations in the height of the movable support by includes positioning a sensing surface in contact with the movable support” and “changing a height of the casting blade if such variations in the height of the movable support are present” as recited in independent claim 1.  Remarks pp. 6-8.

This is not found persuasive because the movable support was identified properly in the Non-Final OA dated 11/26/2021 as the stainless steel belt 102 of col. 4, ll. 4-8 of Seymour.  The sensing variations in the height of the movable support was introduced in Kondo and motivation to combine was articulated on pp. 4-5 of the Non-Final OA.
The combination of the sensing means/contact sensor of Kondo with the movable support was the selection of a known design for its intended uses and a rationale under KSR in keeping with 35 U.S.C. 103 rejections was provided to support the combination Seymour/Kondo.
The changing of the height of the casting blade step is a “conditional” and contingent limitation that need not be present to read on the claimed subject matter because the movable 

Argument:  Applicant argues that Examiner has failed to articulate why a person of ordinary skill in the art would combine the thickness detection device of Kondo with the system of Seymour.  Remarks pp. 9-10.

This is not found persuasive because, as was stated in the Non-Final OA dated 11/26/2021, the KSR rationale selection of a known design for its intended uses was deployed.
To place a sensor in the same position without modification as in Kondo in the thickness setting of alkaloid material apparatus of Seymour reads on the recited method(s).
A finding that one of ordinary skill in the art could have combined one known element from one invention, and the results of the combination would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale A. 

Argument:  Applicant argues that KSR requires a motivation that was not supplied in the Non-Final OA dated 11/26/2021.  Remarks pp. 10.

This is not found persuasive because placement of a sensor of Kondo in the apparatus of Seymour is the selection of a known design for its intended uses as sensors are for sensing and measuring the quantities of relevance to the pertinent quantities of interest in the associated apparatus and methods.  
Furthermore, as asserted in the Non-Final OA, placement of the sensor of Kondo in the method of Seymour allowed for predictable result of the measurement of the thickness of the cast sheet.


Argument:  Applicant argues that the there is not motivation to combine Kondo with Seymour because the thickness sensor of Kondo serves the same function as digital sensors 204, 206 of Seymour and each of such devices independently operates effectively.  Remarks pp. 11-12.

This is not found persuasive because it provides an additional rationale with which to reject the claimed subject matter.  Other than selection of a known design for its intended uses, it may also be considered, in the alternative, as a substitution of known equivalents.  The sensors of Seymour do not contact the recited surfaces as required by independent claim 1, however, a substitution of the digital sensor of Seymour for the contact-type sensor of Kondo would have been the substitution of known equivalents to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.06(II) regarding the obviousness of substituting equivalents known for the same purpose.  Doing so would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Argument:  Applicant argues that the rejection of independent claim 1 by Examiner is impermissible hindsight.  Remarks pp. 12-13.

This is not found persuasive because addition of a sensor/detection means to measure the thickness of the cast sheet as employed in the embodiments/disclosure of Kondo, where Seymour measures the thickness of the cast sheet is precisely the type of hindsight that the 
Seymour measures the thickness of the cast sheet but does not use the precise means that Applicant claims which gets full patentable weight in the recited method claims.  Therefore, to arrive at the claimed invention before the effective filing date, one of ordinary skill in the art would have taken the sensor from Kondo and added it to Seymour as the selection of a known design for its intended uses or a substitution of known equivalents.  The determination of the thickness of the cast sheet in Seymour was desirable as stated in the Non-Final OA because Seymour does in fact measure the thickness of the cast sheet.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743